DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
	Examiner cites particular paragraphs or columns and lines in the references as applied to the claims below for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the Applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by this Examiner.
Information Disclosure Statement
	The information disclosure statement (IDS) submitted on 11 June 2021 is in compliance with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  Accordingly, the IDS is being considered by this Examiner.
Specification
The disclosure is objected to because of the following informalities:
In the specification, page 1, paragraph [0001], the status of parent application No. 16/532,387 should be updated as it has been issued as a U.S. patent.
Appropriate correction is required.
Non-Statutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
“A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim.  In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). “ ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
Claims 2, 9 and 16 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,036,638.  Although the conflicting claims are not identical, they are not patentably distinct from each other because claim 8 of Patent No. 11,036,638 contain every element of claims 2, 9 and 16 of the instant application and thus anticipate claims 2, 9 and 16 of the instant application. Claims 2, 9 and 16 of the instant application therefore are not patently distinct from the earlier patent claim and as such is unpatentable over obvious-type double patenting. A later patent/application claim is not patentably distinct from an earlier claim if the later claim is anticipated by the earlier claim.
Per claim 9, claim 8 of Patent No. 11,036,638 as shown in the table below contains every element of claim 9 of the instant application and as such anticipates claim 9 of the instant application.
Instant Application 17/345,855
Patent 11,036,638
9. A method comprising:

8. A method comprising:

determining, during a first time period, one or more pre-fetch situations that correspond to an application of a computing device based on monitoring a usage of the application;
monitoring, during a first time period, a usage of an application on a computing device of a user;
based on the monitoring, determining, during the first time period, one or more pre-fetch situations that correspond to the application; and

determining, during a second time period, that the computing device corresponds to the
one or more pre-fetch situations; and

in response to the determining, during a second time period, that the computing device corresponds to at least one of the one or more pre-fetch situations,
in response to the determining that the computing device corresponds to the one or more pre-fetch situations, causing data associated with the application to be pre-fetched.
causing information corresponding to the application to be pre-fetched, 



	Per claim 2, the claim is the system claim corresponding to the method claim 9, and is similarly anticipated by claim 8 of Patent No. 11,036,638.
	Per claim 16, the claim is the medium claim corresponding to the method claim 9, and is similarly anticipated by claim 8 of Patent No. 11,036,638.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-5, 8-12 and 15-19 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Chan et al. [US 20150283462 A1] (hereinafter “Chan”).
	Independent Claims:
	Per claim 2, Chan teaches a system, comprising:
one or more processors, one or more computer-readable memories, with program instructions stored on the one or more computer-readable memories, the one or more processors configured to execute the program instructions to cause the system to perform operations (see paragraphs [0070]-[0071] for software or firmware) comprising:
determining, during a first time period, one or more pre-fetch situations that correspond to an application of a computing device based on monitoring a usage of the application (see entire paragraph [0033], the prefetching profile, which must be generated at or during a certain first time period, specifies the timeframe and conditions within which gaming application data files should be prefetched, the prefetching profile generated based on a user’s usage patterns of the gaming application);
determining, during a second time period, that the computing device corresponds to the one or more pre-fetch situations (see entire paragraphs [0033] and [0055], the time of day that the gaming application is accessed corresponds to the claimed second time period, which is compared to the timeframes in accordance to other conditions in the prefetch profile); and
in response to the determining that the computing device corresponds to the one or more pre-fetch situations, causing data associated with the application to be pre-fetched (see entire paragraphs [0033] and [0055]-[0056], when the likelihood calculated based on the conditions is greater than a predetermined threshold, the game application data files will be prefetched).
Per claim 9, the claim is the method claim corresponding to the system claim 2, and is rejected on the same grounds mutatis mutandis.
Per claim 16, the claim is the machine-readable medium claim corresponding to the system claim 2, and is rejected on the same grounds mutatis mutandis.
	Dependent Claims:
	Per claim 3, Chan further teaches a first pre-fetch situation of the one or more pre-fetch situations corresponds to a first time of day, and wherein the determining that the computing device corresponds to the one or more pre-fetch situations includes
determining that a current time period corresponds to the first time of day (see entire paragraphs [0033] and [0055]-[0056], the claimed first time of day corresponds to Chan’s timeframes in the prefetch profile, and the claimed current time period corresponds to Chan’s time of day that the gaming application is accessed).
	Per claim 4, Chan further teaches the causing data associated with the application to be prefetched includes causing a first data corresponding to a first process of the application to be pre-fetched (see paragraph [0056], the claimed first data can be the prefetched gaming data file used by a process run by the gaming application).
	Per claim 5, Chan further teaches the one or more pre-fetch situations corresponds to a first time of day or a first location, and wherein the determining that the computing device corresponds to the one or more pre-fetch situations includes determining that a current time period corresponds to the first time of day or a current location of the computing device corresponds to the first location (see entire paragraphs [0033] and [0055]-[0056], the claimed first time of day corresponds to Chan’s timeframes in the prefetch profile, and the claimed current time period corresponds to Chan’s time of day that the gaming application is accessed).
	Per claim 8, Chan further teaches the determining the one or more pre-fetch situations that correspond to the application of the computing device comprises:
identifying one or more patterns that result in a user of the computing device
launching the application (see entire paragraph [0033], the likelihood of accessing a gaming data file and launching a gaming application such as Thunderbird_level5 is based on a user’s usage patterns and other conditions).
Per claims 10-12 and 15, the claims are the method claims corresponding to the system claims 3-5 and 8, and are rejected on the same grounds mutatis mutandis.
Per claims 17-19, the claims are the machine-readable medium claims corresponding to the system claims 3-5, and are rejected on the same grounds mutatis mutandis.
Allowable Subject Matter
Claims 6-7, 13-14 and 20-21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Per claim 6, the cited prior art fails to teach or sufficiently suggest: 1) a first pre-fetch situation of the one or more pre-fetch situations corresponds to a threshold amount of other devices utilizing the application within a vicinity of the computing device; 2) the determining that the computing device corresponds to the one or more pre-fetch situations includes determining that an amount of other devices utilizing the application within the vicinity of the computing device exceeds the threshold amount.
Per claim 7, the claim is dependent on claim 6 and is allowable for at least the same reasons.
Per claims 13-14, the claims are the method claims corresponding to the systems 6-7, and are allowable for the same reasons mutatis mutandis.
Per claims 20-21, the claims are the machine-readable medium claims corresponding to the systems 6-7, and are allowable for the same reasons mutatis mutandis.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN X GU whose telephone number is (571)272-0703.  The examiner can normally be reached on 9am-5pm, Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/SHAWN X GU/
Primary Examiner
Art Unit 2138

6 August 2022